Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 21 was canceled.
Claims 1-4, 6, 9-13, 15, 17, 18, 20, and 22-26 are pending for examination.

Response to Arguments

Applicant's arguments regarding claim 1, 11, and 20 have been fully considered but they are not persuasive. 

First applicant argues:

“The Office Action rejected independent claims 1 and 11 under § 103 as allegedly obvious over Dean in view of Egnor and Oppolzer. The rejection should be withdrawn at least because the references, whether considered alone or in combination, fail to teach or suggest: 
a threshold based on a difference between an actual acceleration of the target and the predicted acceleration of the target, wherein the threshold is at least in part defined by a type of the object, a circle centered at a reference point of the target with a specified safety radius, and a second circle centered along a longitudinal axis of the target.
Dean is directed to enhanced autonomous operation of a motorized vehicle (Abstract). Dean at most discloses, at 1 265, that a validation region can be square, oval, or square-shaped. Dean fails to teach or suggest any threshold defined by a circle, much less "a circle centered at a reference point of the target with a specified safety radius, and a second circle centered along a longitudinal axis of the target." 
The Office Action alleged that Oppolzer, at 185 and Fig. 5, discloses that "the threshold is at least in part defined by a type of the object, a circle centered at a reference point of the target with a specified safety radius, and a second circle centered along a longitudinal axis of the target." Oppolzer discloses an obstacle detection zone (ODZ) 62 around a drill rig 12. The drill rig 12 of Oppolzer is a vehicle movable around drill rig 12 for controlling the movements of the drill rig 12. Oppolzer's ODZ 62 thus at most is a threshold around a vehicle. However, the claims recite "a threshold based on a difference between an actual acceleration of the target and the predicted acceleration of the target" define by "a circle centered at a reference point of the target with a specified safety radius, and a second circle centered along a longitudinal axis of the target." Oppolzer fails to teach or suggest any detection zone around a target or object.”

Examiner does not find applicant’s arguments convincing. First even though Dean is not relied upon to teach "a circle centered at a reference point of the target with a specified safety radius, and a second circle centered along a longitudinal axis of the target", but instead simply relied upon to teach a threshold based on a difference between an actual acceleration of the target and the predicted acceleration of the target, wherein the threshold is at least in part defined by a type of the object, and a threshold in the form of a geometric shape (as discussed in prior office action), it should be still noted that Dean discloses an oval validation region as admitted by the applicant in the above arguments. The validation region as discussed in previous office actions reads on threshold. While Dean does not explicitly disclose a circle threshold, Dean’s disclosure of an oval threshold is geometrically similar to “a circle centered at a reference point of the target with a specified safety radius a second circle centered (https://mathworld.wolfram.com/Oval.html) is geometrically is defined as: 

    PNG
    media_image1.png
    357
    1402
    media_image1.png
    Greyscale

Thus an oval could be defined as the combination of two circles of specified radius positioned along an axis of symmetry of the oval. Oppolzer is only relied upon to teach that the shape of the threshold around a moving object can be a circle centered at a reference point of the object with a specified safety radius, and a second circle centered along a longitudinal axis of the object.
Thus it is maintained that Dean in view of Oppolzer teaches a threshold based on a difference between an actual acceleration of the target and the predicted acceleration of the target, wherein the threshold is at least in part defined by a type of the object, a circle centered at a reference point of the target with a specified safety radius, and a second circle centered along a longitudinal axis of the target.


Second applicant argues:

“The Office Action rejected independent claim 20 over Dean in view of Egnor, and Kolibarov. Claim 20 is patentable over Dean and Egnor at least for the reasons stated above with respect to claims 1 and 11. Further, the Office alleged that Kolibarov, at 1 179, teaches or suggests "determining the planned acceleration of the vehicle and the predicted acceleration of the target is based on the target satisfying one or more specified rules." Kolibarov, at ¶ 179, at most discloses that a road may have rules but does not teach or suggest "determining the planned acceleration of the vehicle and the predicted acceleration of the target based on the target satisfying one or more rules of road." For at least the above reasons, the rejection of claim 20 should be withdrawn."

Examiner does not find applicant’s arguments convincing for the same reasons as those regarding claim 1 and 11. Further Kolibarov states rules of the road are used to generate predicted trajectories of the 3rd party vehicle, e.g. the target, (Kobilarov “For a particular dynamic object, which can represent a third-party vehicle, predictive trajectories can be generated to represent possible trajectories based on available options and rules of the road.”). This functionally similar to “the predicted acceleration of the target is based on the target satisfying one or more specified rules.” as accelerations can be determined from trajectories. Also in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kobilarvo is not relied upon to teach “determining the planned acceleration of the vehicle and the predicted acceleration of the target” as the primary reference teaches that element.
Thus it is maintained that Dean in view of Kobilarov teaches “determining the planned acceleration of the vehicle and the predicted acceleration of the target is based on the target satisfying one or more specified rules.”

Applicant's arguments with respect to new claims 22-26 have been considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant's Amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 25, “cooperative” is a relative term that is not properly defined. In the spec “the target being cooperative” seems to be defined using the term optimize, another relative term which’s scope is unclear. Also the definition of “the target being cooperative” includes “typically satisfying one or more specified rules” where “typically” is yet another relative term which’s scope is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 9-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (US 20190049968 A1; hereinafter known as Dean) in view of Egnor et al. (US 20200117206 A1; hereinafter known as Egnor) and Oppolzer et al. (US 20170315549 A1; hereinafter known as Oppolzer).

Dean and Egnor were cited in a previous office action

Regarding claim 1, Dean teaches a method comprising: 

determining a planned acceleration of a vehicle (page 12, para. [0179]) and a predicted acceleration of a target (page 4, para. [0043], where an acceleration vector is included in state, page 57, para. [0564]); 
adjusting a threshold based on a difference between an actual acceleration of the target and the predicted acceleration of the target (page 24, para. [0265] “the size of the validation region 1708 can be the predicted uncertainty estimate, which in this example represents the amount of potential uncertainty (error) in the predicted state estimate” the validation region reads on a threshold as the validation region establishes a boundary for rejection/consideration); wherein the threshold is at least in part defined by,  (page 24, para. [0265] “size of the validation region designated as surrounding the center of the validation region e.g. in a radius from the center resulting in a circular area”); 
upon determining that the actual acceleration of the target differs from the predicted acceleration of the target (page 3, para. [0040]), revising the planned acceleration of the vehicle based on the actual acceleration of the target (page 12, para. [0176]) and the adjusted threshold (page 24, para. [0265] where module STF that defines the validation region, “Sensor Track Fusion aka STF”, and 
actuating a vehicle actuator based on the revised planned acceleration of the vehicle (“Drive Path Manager aka DPM” Fig 5 label 500 is part of the “Situational Awareness Controller” Fig 4 and 5 label 302, which communicates with “Motor Controller” Fig 5 label 351. Para [0385] “STF 500 may determine a state which causes the S-MMS controller 110B to send, or modify, one or more control signals which cause one or more motor controllers 351 and/or an HMI 352 to take one or more actions based on the received one or more control signals.”).

Dean does not teach wherein the threshold is at least in part defined based on a type of the object or a second circle centered along a longitudinal axis of the target.

However Egnor does teach wherein the threshold is at least in part defined based on a type of the object. (para [0045], “the maximum deviation threshold may be determined in real time based on various factors relating to the type of situation in which the vehicle is currently in such as an amount of headroom available, a type of the object in front of the vehicle (there would be greater risk for more vulnerable road users like pedestrians and bicyclists, so the vehicle should be more conservative about its position), the relative velocity of objects in front of the vehicle (there would be greater jerk if the vehicle needed to actively stop for objects as opposed to if the vehicle were following objects at the same speed), etc.”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dean to incorporate the teachings of Egnor to have the threshold be in part defined based on a type of the object because having the threshold be defined 

Dean in view of Egnor does not teach wherein a second circle centered along a longitudinal axis of the target.

However Oppolzer teaches a circle centered at a reference point of the target with a specified safety radius, and a second circle centered along a longitudinal axis of the target. (Fig. 5, label 62 where the two circles and longitudinal axis have been annotated in red for clarity. The circles are a specified radius, para 0085) 

    PNG
    media_image2.png
    321
    453
    media_image2.png
    Greyscale


Further it would have been obvious to try by one of ordinary skill in the art because Dean already teaches the threshold being a variety of shapes (Dean para [0265]). Further Dean discloses an oval which is already geometrically similar to two circles along a longitudinal axis, and in some cases can be even be defined using two circles along an axis. 


Regarding claim 2, Dean in view of Egnor and Oppolzer teach The method of claim 1. Dean further teaches wherein the target is a pedestrian (Fig. 7, 752) or a second vehicle (Fig. 7, 753).

Regarding claim 3, Dean in view of Egnor and Oppolzer teach The method of claim 1. Dean et al. further teaches wherein the planned acceleration of the vehicle and the predicted acceleration of the target each include at least one of a direction and a physical magnitude (page 57, para. [0564]).

Regarding claim 9, Dean in view of Egnor and Oppolzer teach The method of claim 1. Dean further teaches wherein revising the planned acceleration further include determining an acceleration difference between the actual acceleration of the target and the predicted acceleration (page 19, para. [0223]).

Regarding claim 10, Dean in view of Egnor and Oppolzer teach The method of claim 1. Dean further teaches further comprising: detecting a second target; predicting a second target acceleration; and based on (i) the actual acceleration of the target relative to the predicted target acceleration, (ii) a second target actual acceleration relative to the predicted second target acceleration, (iii) a threshold around the target, and (iv) a second threshold around the second target, adjusting the planned acceleration (page 19, para. [0221])


Regarding claim 11, it recites a system having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Dean teaches A system, comprising a processor and a memory, the memory storing instructions executable by the processor (page 7, para. [0138])

Regarding claim 12, it recites a system having limitations similar to those of claim 2 and therefore is rejected on the same basis.

Regarding claim 13, it recites a system having limitations similar to those of claim 3 and therefore is rejected on the same basis.


Regarding claim 17, it recites a system having limitations similar to those of claim 9 and therefore is rejected on the same basis.

Regarding claim 18, it recites a system having limitations similar to those of claim 10 and therefore is rejected on the same basis.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (US 20190049968 A1; hereinafter known as Dean) in view of Egnor et al. (US 20200117206 A1; hereinafter known as Egnor), Oppolzer et al. (US 20170315549 A1; hereinafter known as Oppolzer), and Kobilarov et al. (US 10671076 B1; hereinafter known as Kobilarov).

Kobilarov was cited in a previous office action

Regarding claim 4, Dean in view of Egnor and Oppolzer teach The method of claim 1.

However Dean in view of Egnor does not teach wherein determining the planned acceleration of the vehicle and the predicted optimal acceleration of the target is satisfying one or more specified rules. 

Kobilarov teaches determining the planned acceleration of the vehicle (abstract, “Techniques for generating trajectories for autonomous vehicles”, and the predicted acceleration of the target is based on the target satisfying one or more specified rules (abstract, “For a particular dynamic object, which can represent a third-party vehicle, predictive trajectories can be generated to represent possible trajectories based on available options and rules of the road” where the rules of the road are used to for the predicted trajectory of the 3rd party vehicle, e.g. target. A separate trajectory is being generated for 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dean in view of Egnor and Oppolzer to incorporate the teachings of Kobilarov  to have determining the planned acceleration and the predicted optimal acceleration be based on the target satisfying one or more specified rules, e.g. following rules of the road, for the reason that “trajectories can be rejected, or evaluated with respect to other costs and constraints to select the highest performing trajectory” as stated by Kobilarov where “constraint(s) can include cost(s), comfort, safety, rules of the road, etc.” as stated by Kobilarov


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (US 20190049968 A1; hereinafter known as Dean) in view of Egnor et al. (US 20200117206 A1; hereinafter known as Egnor), Oppolzer et al. (US 20170315549 A1; hereinafter known as Oppolzer), and Fukumoto (US 20180364787 A1).

Fukumoto was cited in a previous office action.

Regarding claim 6, Dean in view of Egnor and Oppolzer teaches The method of claim 1. 

However, Dean in view of Egnor and Oppolzer do not teach determining a norm of the difference between the actual acceleration of the target and the predicted acceleration; applying a filter to the norm to obtain a filtered norm, the filter having a first time constant in an increasing direction and a second time constant, greater than the first time constant, in a decreasing direction; and determine the adjusted threshold to be a scaled value of the filtered norm. 

Fukumoto teaches determining a norm of the difference between two accelerations; applying a filter to the norm to obtain a filtered norm, the filter having a first time constant in an increasing direction and a second time constant, greater than the first time constant, in a decreasing direction (page 6, para. [0073], “calculates an acceleration vector in a three-dimensional space using the sensing data of the acceleration sensor, and calculates a norm of the difference between the vector and a vector obtained by previous sampling. Thereafter, for the calculated norm, frequencies not included in a frequency domain that may be recognized as a motion of the user are removed by a band-pass filter”).
Dean teaches the two accelerations to be a predicted and actual acceleration as stated previously (page 19, para. [0223]). As well as the use of a scaled value for the adjusted threshold (page 24, para [0265]). Fukomoto taught the use of data processing techniques, stated above, for use with two acceleration values. As a result of the combination of these references, it follows that the teachings of Fukomoto would naturally apply to the two accelerations taught in Dean and thus would result in the teaching of determining the adjusted threshold to be a scaled value of the filtered norm.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dean in view of Egnor, and Oppolzer to incorporate the teachings of Fukumoto, as stated above, as using a norm allows for converting a vector to a scalar and using a band-pass filter on the norm to attenuate unwanted frequencies. These are well known benefits of utilizing these data processing techniques. In other words, they are predictable results.

Regarding claim 15, it recites a system having limitations similar to those of claim 6 and therefore is rejected on the same basis.

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (US 20190049968 A1; hereinafter known as Dean) in view of Kobilarov et al. (US 10671076 B1; hereinafter known as Kobilarov) and Egnor et al. (US 20200117206 A1; hereinafter known as Egnor).

Regarding claim 20, Dean teaches
A system, comprising a processor and a memory, the memory storing instructions executable by the processor (page 7, para. [0138]) to:
determining a planned acceleration of a vehicle (page 12, para. [0179]) and a predicted acceleration of a target (page 4, para. [0043], where an acceleration vector is included in state, page 57, para. [0564]); 
adjusting a threshold based on a difference between an actual acceleration of the target and the predicted acceleration of the target (page 24, para. [0265] “the size of the validation region 1708 can be the predicted uncertainty estimate, which in this example represents the amount of potential uncertainty (error) in the predicted state estimate” the validation region reads on a threshold as the validation region establishes a boundary for rejection/consideration); 
upon determining that the actual acceleration of the target differs from the predicted acceleration of the target (page 3, para. [0040]), revising the planned acceleration of the vehicle based on the actual acceleration of the target (page 12, para. [0176]) and the adjusted threshold (page 24, para. [0265] where module STF that defines the validation region, “Sensor Track Fusion aka STF”, communicates information that after progression through several other modules is used by the module that adjusts the planned acceleration, “Drive Path Manager aka DPM” Fig 5, 500, 527, 528, 529); and 
actuating a vehicle actuator based on the revised planned acceleration (“Drive Path Manager aka DPM” Fig 5 label 500 is part of the “Situational Awareness Controller” Fig 4 and 5 label 302, which communicates with “Motor Controller” Fig 5 label 351. Para [0385] “STF 500 may determine a state which causes the S-MMS controller 110B to send, or modify, one or more control signals which cause one or more motor controllers 351 and/or an HMI 352 to take one or more actions based on the received one or more control signals.”).

	Dean does not teach wherein determining the planned acceleration of the vehicle and the predicted acceleration of the target is based on the target satisfying one or more specified rules; and wherein the threshold is in part defined based on a type of the object;.

	However Kobilarov teaches wherein determining the planned acceleration of the vehicle (abstract, “Techniques for generating trajectories for autonomous vehicles”, and the predicted optimal acceleration of the target is based on the target satisfying one or more specified rules (abstract, “For a particular dynamic object, which can represent a third-party vehicle, predictive trajectories can be generated to represent possible trajectories based on available options and rules of the road” where the rules of the road are used to for the predicted trajectory of the 3rd party vehicle, e.g. target. A separate trajectory is being generated for the primary vehicle based on the behavior of the 3rd party vehicle). Dean already teaches an acceleration can be used to determine a route/trajectory (para [0179])

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dean to incorporate the teachings of Kobilarov  to have determining the planned acceleration and the predicted optimal acceleration be based on the rules of the road, etc.” as stated by Kobilarov.

Dean in view of Kobilarov does not teach wherein the threshold is at least in part defined based on a type of the object.
 
However Egnor does teach wherein the threshold is at least in part defined based on a type of the object. (para [0045], “the maximum deviation threshold may be determined in real time based on various factors relating to the type of situation in which the vehicle is currently in such as an amount of headroom available, a type of the object in front of the vehicle (there would be greater risk for more vulnerable road users like pedestrians and bicyclists, so the vehicle should be more conservative about its position), the relative velocity of objects in front of the vehicle (there would be greater jerk if the vehicle needed to actively stop for objects as opposed to if the vehicle were following objects at the same speed), etc.”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dean in view of Kobilarov to incorporate the teachings of Egnor to have the threshold be in part defined based on a type of the object because having the threshold be defined based on the type of object allows for a more conservative threshold to be used when potential unpredictability and accident severity is higher due to the type of object (“For instance, the maximum deviation threshold may be smaller distance or time if the object in front of the vehicle is a bicyclist and a greater distance or time if the object in front of the vehicle is another vehicle, 

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (US 20190049968 A1; hereinafter known as Dean) in view of Egnor et al. (US 20200117206 A1; hereinafter known as Egnor), Oppolzer et al. (US 20170315549 A1; hereinafter known as Oppolzer), and Absmeier et al. (US 20180004213 A1; hereinafter known as Absmeier).

Regarding claim 22 Dean, Egnor, and Oppolzer teach The method of claim 1.

Dean in view of Egnor and Oppolzer do not explicitly teach further comprising determining a safety factor for each respective target based on the type of a target and a speed of the target and adjust the safety radius based on the determined safety factor. 
	
However Absmeier teaches further comprising determining a safety factor for each respective target based on the type of a target and a speed of the target and adjust the safety radius based on the determined safety factor. (para [0066] “FIG. 1C is an illustration of a collision avoidance scheme, in accordance with an embodiment of the disclosure. Referring to FIG. 1C, there are shown smart cars 100 and 101, with each smart car having a safety cushion zones 172, 174, 176, 178, and 180. Each safety cushion zone may be determined by the smart car depending on its speed and environment conditions (weather, road, traffic, types of vehicles in the environment, etc.). As each safety cushion zone 172, 174, 176, 178, and 180 is breached, the smart car 100 (or 101) may take corrective action to regain its safety zones for collision avoidance.” There are multiple smart cars so thus some are targets of the other smart cars. Para [0070] “The collision avoidance envelope 182 may be determined by, for example, the smart car 100 accessing the cloud platform for information for neighboring cars such as the smart car 101. Part of the information may be the location 162 and/or the safety cushion zones of the smart car 101. This information may also be directly communicated between the smart cars 100 and 101.” Where the safety cushions are circles centered on the smart car, e.g. a target, as shown in Fig. 1C and circles inherently have radiuses. Based on a common definition of factor given by Merriam-Webster as “something that helps produce or influence a result: one of the things that cause something to happen”, the speed and type of vehicle used to determine the safety cushion zone can be considered a factor that is adjusting the safety cushion zone which as a circle is defined by a radius.)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dean in view of Egnor and Oppolzer of to incorporate the teachings of Absmeier to have the safety radius be adjusted based on speed and vehicle type because higher speeds or dangerous/fragile vehicles (e.g. large trucks, motorcycles) increases potential damage during a collision and thus adjusting safety radius to be larger would reduce risk of large amounts of damage occurring consequently improving safety.

Regarding claim 23, it recites a system having limitations similar to those of claim 22 and therefore is rejected on the same basis.

Regarding claim 24 Dean in view of Egnor, Oppolzer, and Absmeier teach The system of claim 23. Egnor further teaches wherein the instructions further include instructions to increase the safety factor proportionally based on an increase of the speed of a respective target. (para [0045] “For another instance, the maximum deviation threshold may be smaller distance or time if the object in front of the vehicle is traveling at higher relative velocity and a greater distance or time if the object in 

Regarding claim 25 Dean in view of Egnor, Oppolzer, and Absmeier teach The system of claim 23. Absmeier further teaches wherein the instructions further include instructions to adjust the safety factor of a target based on whether the respective target is determined to be cooperative or non-cooperative. (para [0066] “FIG. 1C is an illustration of a collision avoidance scheme, in accordance with an embodiment of the disclosure. Referring to FIG. 1C, there are shown smart cars 100 and 101, with each smart car having a safety cushion zones 172, 174, 176, 178, and 180. Each safety cushion zone may be determined by the smart car depending on its speed and environment conditions (weather, road, traffic, types of vehicles in the environment, etc.). As each safety cushion zone 172, 174, 176, 178, and 180 is breached, the smart car 100 (or 101) may take corrective action to regain its safety zones for collision avoidance.” Where a vehicle can be considered cooperative based on the speed its traveling. For example high speed driving can be considered reckless and non-cooperative)


Allowable Subject Matter
Claim 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668